Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Alexander and Vasseur fails to disclose or suggest the newly added limitation of “broadcasting, by the given asset, multiple remote support gateway versions to which the given asset can connect.”  This argument is not persuasive since Bonas teaches providing version labels for application services with routing rules associated with the different labels in a service mesh (paragraphs 0012, 0029, 0033 and 0034) where Maufer teaches advertising the topology database updates in order to optimize routing paths in the mesh network (see Abstract and col. 18, lines 11-19).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide version labels associated with the routing paths in the topology database in Maufer as explicitly taught by Bonas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9, 11, 12, 14, 17, 18 and 20-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0367029 A1).  in view of Maufer (US 7835301 B1) and Bonas (US 2020/0259928 A1).
Alexander teaches a node joining a mesh network (paragraph 0125) in order to access a final destination that includes a gateway node that provides remote support services (paragraph 0037).  Alexander does not teach the node advertising its routing data structure.  In the same field of mesh networks, Maufer teaches that the node advertises its topology database update in column 18, lines 6-19, where the topology database is used to determine the optimized routing paths within the mesh network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt the known technique of advertising such as in Maufer into Alexander in order to provide the expected result of an updated topology database.
Alexander and Maufer do not teach a given route based on remote support gateway version compatibility.  Bonas teaches providing version labels to indicate the different versions in order to route calls correctly in paragraphs 0018 and 0034, where the version labels are stored with routing rules for each instance among the multiple instances of the application services (see Abstract and paragraph 0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide version labels in the routing tables of  Alexander and Maufer as explicitly taught by Bonas.

With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method, comprising: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset) initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069); and
advertising, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19) ; 
broadcasting, by the given asset, multiple remote support gateway versions to which the given asset can connect (Bonas teaches to provide version labels to application services where the version labels and routing rules for each instance of the multiple instances of the application services are stored (see Abstract and paragraph 0012), wherein it would have been obvious to include the version labels into the topology database advertisements in Maufer as explicitly suggested by Bonas) ;
wherein the steps are performed via at least one processing device.

2. The method of claim 1, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

6. The method of claim 1, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101). 

9. The method of claim 8, wherein routes are prioritized based on route weights (Maufer teaches that the topology information includes weighted signal-to-noise ratios (i.e. the higher weights have higher priority than lower weights) in column 2, line 63 to column 3, line 14) and wherein route weights comprise relative signal strength magnitudes (Maufer teaches that the topology information includes weighted signal strength in column 2, line 63 to column 3, line 14).

11. A system, comprising: at least one processor, coupled to a memory, and configured to: 
in a computing environment comprising a plurality of compute, storage and network assets, initiate at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of create and update a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101); 
initiate at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of create and update a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069); and
advertise, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19); and
broadcasting, by the given asset, multiple remote support gateway versions to which the given asset can connect (Bonas teaches to provide version labels to application services where the version labels and routing rules for each instance of the multiple instances of the application services are stored (see Abstract and paragraph 0012), wherein it would have been obvious to include the version labels into the topology database advertisements in Maufer as explicitly suggested by Bonas).

12. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to access a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

14. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to select one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).

17. An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device implement steps of: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069).; and
advertising, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19) ; and
broadcasting, by the given asset, multiple remote support gateway versions to which the given asset can connect (Bonas teaches to provide version labels to application services where the version labels and routing rules for each instance of the multiple instances of the application services are stored (see Abstract and paragraph 0012), wherein it would have been obvious to include the version labels into the topology database advertisements in Maufer as explicitly suggested by Bonas).

18. The article of claim 17, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

20. The article of claim 17, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).

21. The method of claim 1 further comprising selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

22. The system of claim 11, wherein the at least one processor and memory are further configured to enable selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

23. The article of claim 17, further comprising selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

	24.  The method of claim 1, wherein the broadcasting, by the given asset, multiple remote support gateway versions to which the given asset can connect includes identifying the remote support gateway versions in the routing data structure (Bonas teaches providing version labels for application services which are stored with routing rules for each of the multiple instances of the versions (see Abstract and paragraph 0012)) .


Claims 3-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. , Maufer and Bonas,  and further in view of Hamilton (US 2018/0356492 A1).
Alexander does not teach determining the location of the nodes.  Hamilton teaches a location estimation system to determine the proximate location of nodes to each other.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Alexander’s wireless mesh to include a location estimation system since wireless mesh nodes are mobile and Hamilton suggest that location information devices are needed for new applications such as self driving cars in paragraph 0004.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
3. The method of claim 1, further comprising determining a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

4. The method of claim 3, wherein the given asset or one or more of the compute, storage and network assets serves as an anchor node to triangulate the proximate locality (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

5. The method of claim 3, further comprising determining an approximate dimension of the given asset using a subset of the compute, storage and network assets (Hamilton’s 3 dimensional auto anchor location algorithm illustrated in Figure 10).

13. The system of claim 11, wherein the at least one processor and memory are further configured to determine a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. , Maufer and Bonas,  and further in view of Vasseur et al. (US 2014/0222725 A1).
Alexander does not teach broadcasting the positioning beacon signal and a default route.  However, Vasseur teaches in the same field of mesh networks that that the node broadcasts beacons (paragraph 0066) and default routes (paragraph 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to broadcast beacons and default routes in the combination of Alexander, Maufer and Bonas as explicitly taught by Vasseur.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
7. The method of claim 1, further comprising the given asset broadcasting a positioning beacon signal and  a default route (Obvious since Vasseur teaches to broadcast beacons in paragraph 0066 and default routes in paragraph 0062).

15. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to broadcast a positioning beacon signal and a default route (Obvious since Vasseur teaches to broadcast beacons in paragraph 0066 and default routes in paragraph 0062).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 20, 2021